     Case 5:19-cv-00964-RGK-KS Document 104 Filed 05/18/20 Page 1 of 3 Page ID #:5333

                                           NOTE CHANGES BY THE COURT

 1
                                                             JS-6
 2

 3

 4

 5

 6

 7

 8

 9                              UNITED STATES DISTRICT COURT

10
                             CENTRAL DISTRICT OF CALIFORNIA

11     MARINA POINT DEVELOPMENT                Case No. 5:19-cv-00964 RGK (KSx)
       ASSOCIATES, a California General
12
       Partnership, et al.,                    [PROPOSED]
13
                        Plaintiffs,            JUDGMENT FOLLOWING SUMMARY
14
                                               JUDGMENT MOTION
15                         v.
                                               Date:      April 20, 2020
16
       COUNTY OF SAN BERNARDINO, et            Time:      9 a.m.
17     al.,                                    Courtroom: 850, 8th Floor
18                 Defendants.
                                               Lodged concurrently with:
19                                               1. Statement of Uncontroverted Facts
                                                 2. Request for Judicial Notice
20
                                                 3. Laura Crane Declaration
21                                               4. Chris Warrick Declaration
22
                                                 5. Terri Rahhal Declaration
                                                 6. Notice of Motion and Motion;
23                                                     Memorandum of P&As
24
                                                 7. Proposed Order Granting MSA
                                                 8. Index of Exhibits and Exhibits
25

26

27

28

                                          JUDGMENT
     Case 5:19-cv-00964-RGK-KS Document 104 Filed 05/18/20 Page 2 of 3 Page ID #:5334



 1                                          JUDGMENT
 2           On April 20, 2020, the above entitled action came on for hearing before the court
 3     for Defendant County of San Bernardino’s Motion for Summary Judgment, or Summary
 4     Adjudication in the alternative. The honorable Judge R. Gary Klausner presided over the
 5     hearing. The parties’ appearances were as noted in the record.
 6           Having fully considered the evidence and arguments presented, IT IS HEREBY
 7     ORDERED, ADJUDGED, AND DECREED, that the Defendant’s Motion for Summary
 8     Judgement is granted, judgment is entered in favor of the Defendant County of San
 9     Bernardino for the reasons stated below: .
10           1.    Defendant is entitled to judgment as to Plaintiffs’ third and fourth claims for
11     relief because the factors identified by the Supreme Court in Penn Cent. Transp. Co. v.
12     City of New York, 438 U.S. 104 (1978) do not weigh in favor of finding the County of
13     San Bernardino’s actions with regards to the Plaintiffs’ project has resulted in a
14     regulatory taking because:
15                 a.     Plaintiffs cannot establish that the first factor of the Penn Central
16        analysis weighs in favor of finding the County of San Bernardino’s actions caused an
17        economic impact on the Plaintiffs of such significance that it equates to a physical
18        occupation of the property. See Bridge Aina Le'a, LLC v. Land Use Comm'n, 950
19        F.3d 610 (9th Cir. 2020).
20                 b.     Plaintiffs cannot establish that the second factor of the Penn Central
21        analysis weighs in favor of finding the County of San Bernardino’s actions interfered
22        with Plaintiffs’ reasonable investment backed expectations. See Colony Cove
23        Properties, LLC v. City of Carson, 888 F.3d 445, 452 (9th Cir. 2018), Pennsylvania
24        Coal Co. v. Mahon, 260 U.S. 393, 413 (1922), and Ruckelshaus v. Monsanto Co., 467
25        U.S. 986, 1005 (1984).
26                 c.     Plaintiffs cannot establish that the third factor of the Penn Central
27        analysis weights in favor of finding the character of the County of San Bernardino’s
28
                                                -1-
                                             JUDGMENT
     Case 5:19-cv-00964-RGK-KS Document 104 Filed 05/18/20 Page 3 of 3 Page ID #:5335



 1        actions weighs in favor of finding a taking. See Lingle v. Chevron U.S.A. Inc., 544
 2        U.S. 528, 539 (2005)
 3           2.     Defendant is further entitled to judgment as to Plaintiffs’ third claim for
 4     relief, for inverse condemnation based on California law, on the ground that the claim is
 5     barred by Plaintiffs’ failure to take advantage of available administrative remedies. See
 6     Rezai v. City of Tustin, 26 Cal. App. 4th 443, 449 (1994).
 7           3.     Defendant is further entitled to judgment as to Plaintiffs’ fourth claim for
 8     relief, made pursuant to 42 U.S.C. § 1983 and alleging a violation of Plaintiffs’ Fifth
 9     Amendment right, on the ground that Plaintiffs cannot establish their claimed harm was
10     the result of a de facto policy implemented by a County of San Bernardino final policy
11     maker. See Ninth Cir. Jury Instr. 9.6, City of St. Louis v. Praprotnik, 485 U.S. 112, 126–
12     28 (1988).
13           4.     Defendant is further entitled to judgment as to Plaintiffs’ fourth claim for
14     relief, made pursuant to 42 U.S.C. § 1983 and alleging a violation of Plaintiffs’ Fifth
15     Amendment right, on the ground that the claim is barred by the two year statute of
16     limitations. Tahoe-Sierra Pres. Council, Inc. v. Tahoe Reg'l Planning Agency, 216 F.3d
17     764 (9th Cir. 2000); Cal. Civ. Proc. Code § 335.1; see also Colony Cove Properties, LLC
18     v. City Of Carson, 640 F.3d 948, 956 (9th Cir. 2011).
19           5.     Defendant is entitled to judgment of Plaintiffs’ first claim for relief, seeking
20     injunctive relief, is granted on the ground that an injunction is a remedy, not a cause of
21     action. See Jensen v. Quality Loan Serv. Corp., 702 F. Supp. 2d 1183, 1201 (E.D. Cal.
22     2010) (“A request for injunctive relief by itself does not state a cause of action.”)
23           Plaintiffs shall take nothing.
24           Defendant shall recover its costs.
25     Dated: May 18, 2020
26
                                              HONORABLE JUDGE R. GARY KLAUSNER
                                              United States District Judge
27

28
                                                    2
                                                JUDGMENT
